Exhibit 10.2 June 23, 2014 Remer Y. Brinson, III [Street Address] [City State Zip] [email] Dear Remer: It is my pleasure to extend the following offer of employment to you (the “ Officer ”) to become effective immediately following the closing of that certain Agreement and Plan of Merger (the “ Merger Agreement ”) by and between State Bank Financial Corporation (the “ Holding Company ”) an d Georgia-Carolina Bancshares, Inc. (“ Seller ”), the holding company of First Bank of Georgia (the “ Bank ”). The date of such closing is referred to herein as the “ Effective Date. ” This letter sets forth the basic terms and conditions of your employment. Position: President & CEO, First Bank of Georgia Reporting to: Tom Wiley, Vice Chairman and President of the Holding Company Start Date: The Effective Date Base Salary: $12,923.00 per bi-weekly pay period ($336,000.00 annualized). Cash Bonus: To the extent not previously paid by the Bank in 2014, you will receive a cash bonus in the amount of $640,000, payable within forty-five days after the Effective Date. You agree that receipt of the cash bonus is contingent upon your compliance with the covenants set forth in ExhibitA . If you violate the covenants set forth in ExhibitA , you will be required to repay the cash bonus that you received. In the event that the aggregate of all payments or benefits made or provided to the Employee under this Agreement and under all other plans, programs or arrangements of the Company (the “ Aggregate Payment ”) constitutes a parachute payment, as such term is defined in Section280G(b)(2) of the Code (a “ Parachute Payment ”), such payments and benefits shall be reduced or eliminated, as determined by the Holding Company, in the following order: (i)any cash payments, (ii)any taxable benefits, (iii)any nontaxable benefits, and (iv)any vesting or accelerated delivery of equity awards, in each case in reverse order beginning with the payments or benefits that are to be paid the farthest in time from the date that triggers the applicable excise tax, until the amount of the remaining Aggregate Payment is one dollar less than the amount that would constitute as a parachute payment. The determination of whether the Aggregate Payment constitutes a Parachute Payment and, if so, the amount to be paid to you and the time of such payment shall be made by an independent accounting firm (the “ Accounting Firm ”) selected by the Holding Company. The Accounting Firm shall be a nationally recognized United States public accounting firm which has not, during the two years preceding the date of its selection, acted in any way on behalf of (a)the Holding Company or any affiliate thereof or (b)you. Notwithstanding the foregoing, the foregoing shall not apply, and Officer shall be entitled to receive the gross-up payment to which the Officer is entitled in accordance with the First Bank of Georgia Supplemental Executive Retirement Plan (the “ SERP ”) as of the Effective Date, with respect to any Payments (as defined in the SERP) that Officer will be paid or provided prior to or in connection with the transactions that are the subject of the Merger Agreement. 409A: Notwithstanding any other provision of this offer letter, if at the time of your “separation from service” (within the meaning of Code Section409A(a)(2)(A) and Treasury Regulations promulgated thereunder), you are a “specified employee,” determined in accordance with Code Section409A, any payments and benefits provided under this Agreement that constitute “nonqualified deferred compensation” subject to Code Section409A that are provided to you on account of your separation from service shall not begin to be paid until the earlier of (i)the first business day immediately following the six-month anniversary of your separation from service or (ii)your death (“ Specified Employee Payment Date ”). The aggregate amount of any payments that would otherwise have been made during such deferral period shall be paid in a lump sum on the Specified Employee Payment Date without interest, and thereafter, any remaining payments shall be paid without delay in accordance with their original schedule. Any payment under this letter upon your termination of employment with respect to which Code Section 409A would require a “separation from service” to have occurred so as to avoid taxation under Code Section 409A shall not be payable unless such termination of employment constitutes a “separation from service” (within the meaning of Code Section 409A and Treasury regulations promulgated thereunder). Neither the Bank nor you or any other person or entity, acting alone or jointly, may exercise any discretion, through an amendment of this offer letter or otherwise, with respect to any payment under this offer letter which is not exempt from the requirements of Section409A, regarding acceleration or other action or omission in respect of any such non-exempt payment, in a manner which would give rise to taxation under Section409A. Existing Bonus Plans: Prior to the Effective Time and as a condition of employment, you will execute amendments to (or an acknowledgment that the board of directors of the Bank has amended) your annual incentive plan and performance based restricted stock awards for 2014 (the “ Existing Bonus Plans ”) reasonably acceptable to the Holding Company that provide that all benefits under the Existing Bonus Plans will be payable in the form of cash as determined in accordance with the Merger Agreement. The Holding Company will cause the Bank to honor the terms of the Existing Bonus Plans, as amended, for the 2014 plan year. New Bonus Plans: For 2015 and beyond, you will be eligible to participate in an annual performance incentive plan (the “ Plan ”). Your target incentive opportunity will be 50% of your base salary and the actual payout could be more or less, depending upon performance related to the achievement of mutually-agreeable goals within the Plan. All awards made under, and the terms of all incentive and stock plans, including the Plan, are subject to the discretion of the board of directors of the Holding Company. Any such bonus will be paid, if at all, within 2-1/2 months after the end of the year to which the bonus relates. SERP: Prior to the Effective Time and as a condition of employment, you will execute an amendment to your SERP in substantially the form attached hereto as ExhibitB . Restricted Stock: You will be eligible to receive restricted shares of the Holding Company pursuant to the State Bank Financial Corporation 2011 Omnibus Equity Compensation Plan if granted by the board of directors of the Holding Company in its sole discretion, at a level commensurate with your peer group from State Bank and Trust Company (“ State Bank ”). FLSA Status: Exempt Review Period: Your performance will be reviewed on an annual basis. Benefits: We anticipate the current health benefit plans of the Bank will remain in place for some period of time after the Effective Date. Whether the Holding Company elects to transition employees of the Bank to benefit plans of State Bank or the Bank continues to maintain its own benefit plans after the Effective Date, you will receive benefits consistent with similarly situated employees of the Holding Company and its affiliates. Business Equipment: To assist in the fulfillment of your responsibilities with the Bank, you will be provided at no expense to you all reasonably necessary business equipment, subject to management approval. ACCEPTANCE Your signature below signifies your acceptance with all of the terms and conditions of this offer of employment and your compensation plan. It is understood and agreed that your employment is at will and may be terminated at the will of either party at any time and for any reason, subject to the terms above and any other agreement between you and the Bank. This offer is not an employment agreement for any specified term. STATE BANK FINANCIAL CORPORATION /s/ Joseph W. Evans Signature Joseph W. Evans Printed Name June 23, 2014 Date EMPLOYEE FIRST BANK OF GEORGIA /s/ Remer Y. Brinson, III /s/ William D. McKnight Signature Signature Remer Y. Brinson, III William D. McKnight Printed Name Printed Name June 23, 2014 June 23, 2014 Date Date ExhibiT A COVENANTS 1.
